Cupp, J.,
dissenting.
Jonathan E. Coughlan, Disciplinary Counsel, and Robert R. Berger, Assistant Disciplinary Counsel, for relator.
Jones Day, Shawn J. Organ, and Kerstin Elisabet Sjoberg-Witt, for respondent.
{¶ 53} I respectfully dissent. I would adopt the findings and conclusions of the Board on the Unauthorized Practice of Law. The board found that Cotton engaged in the unauthorized practice of law by preparing legal papers on behalf of other inmates. The board also found that Cotton signed or placed his name on some pleadings as if he were acting as legal counsel for the other inmates.
{¶ 54} I would adopt the board’s recommendation to enjoin Cotton from engaging in the unauthorized practice of law in the future. Additionally, I would encourage the officials of the Ohio Department of Rehabilitation and Correction to enforce their rules prohibiting inmates from acting or holding themselves out as attorneys on behalf of other inmates to avoid the unauthorized practice of law within the prison system.
Moyer, C.J., concurs in the foregoing opinion.